(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES
                                       Syllabus

          TERRITORY OF GUAM v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

       No. 20–382.      Argued April 26, 2021—Decided May 24, 2021
Guam and the United States dispute liability for environmental hazards
 at the Ordot Dump, a site constructed on the island by the Navy in the
 1940s and into which both parties allegedly have deposited waste over
 the decades. The Environmental Protection Agency (EPA) and Guam
 entered into a consent decree in 2004 that resolved litigation filed by
 the EPA alleging violations of the Clean Water Act. The decree in rel-
 evant part required Guam to pay a civil penalty and to take certain
 actions at the dump, and also stated that Guam’s compliance would
 constitute full settlement and satisfaction of the civil claims of the
 United States as alleged in the EPA’s complaint (i.e., claims under the
 Clean Water Act). More than a decade later, Guam sued the United
 States under the Comprehensive Environmental Response, Compen-
 sation, and Liability Act of 1980 (CERCLA), alleging that the United
 States’ use of the dump exposed it to two possible actions under the
 Act. The first was a “cost-recovery” action under §107(a), which allows
 recovery of the costs of a “removal or remedial action” from “any person
 who at the time of disposal of any hazardous substance owned or oper-
 ated any facility at which such hazardous substances were disposed
 of.” The second was a “contribution” action under §113(f), which pro-
 vides that a party that “has resolved its liability to the United
 States…for some or all of a response action or for some or all of the
 costs of such action in [a] settlement may seek contribution from any
 person who is not [already] party to a [qualifying] settlement.”
 §113(f)(3)(B). The D. C. Circuit rejected Guam’s CERCLA claims
 against the United States. The court determined that although Guam
 had once possessed a CERCLA contribution claim based on the 2004
 consent decree that sufficiently “resolved Guam’s liability” for the
 dump, that claim was time barred. The court further held that a party
 eligible to pursue a contribution claim under §113(f) cannot assert a
2                      GUAM v. UNITED STATES

                                  Syllabus

    cost-recovery claim under §107(a), leaving Guam no CERCLA remedy.
    As relevant here, Guam now contends that the 2004 consent decree did
    not give rise to a viable CERCLA contribution claim, leaving Guam
    free to pursue a cost-recovery action. The case turns on whether CER-
    CLA authorizes a contribution claim only when a party resolves a
    CERCLA-specific liability or whether settlement of environmental lia-
    bilities under other laws will do.
Held: A settlement of environmental liabilities must resolve a CERCLA-
 specific liability to give rise to a contribution action under
 §113(f)(3)(B). The Court interprets §113(f)(3)(B) in light of its text and
 place within CERCLA’s comprehensive statutory scheme. Section
 113(f)’s interlocking provisions governing the scope of a contribution
 claim, taken together and in sequence, anticipate a predicate CERCLA
 liability. See New Prime Inc. v. Oliveira, 586 U. S. ___, ___. Section
 113(f)’s anchor provision—entitled “contribution”—explains the scope
 of contribution actions with reference to CERCLA’s other provisions,
 allowing contribution “during or following any civil action under §[1]06
 of this title or under §[1]07 of this title.” §113(f)(1). The provision at
 issue here—recognizing a statutory right to contribution in the specific
 circumstance where a person “has resolved its liability” via “settle-
 ment,” §113(f)(3)(B)—exists within “‘the specific context’” of §113(f),
 which outlines the broader workings of CERCLA contribution. Merit
 Management Group, LP v. FTI Consulting, Inc., 583 U. S. ___, ___.
 Section 113(f)(3)(B)’s opening clause further ties itself to the CERCLA
 regime by permitting contribution after a party “has resolved its lia-
 bility . . . for some or all of a response action or for some or all of the
 costs of such action.” (Emphasis added.) The anchor provision also
 discusses allocation of “response costs,” and the phrase “response ac-
 tion” appears dozens of times throughout the Act. That remedial
 measures under different environmental statutes might functionally
 overlap with a CERCLA response action does not justify reinterpreting
 §113(f)(3)(B)’s phrase “resolved its liability . . . for some or all of a re-
 sponse action” to instead mean “settled an environmental liability that
 might have been actionable under CERCLA.”                      Interpreting
 §113(f)(3)(B) to authorize a contribution right for a host of environmen-
 tal liabilities arising under other laws would stretch the statute be-
 yond Congress’ actual language. And because the word “resolve” con-
 veys certainty and finality, it would be odd to interpret §113(f)(3)(B) as
 referring to a party that has “resolved its liability” if that party re-
 mains vulnerable to a CERCLA suit. The most natural reading of
 §113(f)(3)(B) is that a party may seek contribution under CERCLA
 only after settling a CERCLA-specific liability, as opposed to resolving
 environmental liability under some other law. The Government’s con-
                    Cite as: 593 U. S. ____ (2021)                  3

                              Syllabus

  trary arguments fail given §113(f)(3)(B)’s place in CERCLA’s compre-
  hensive statutory scheme. Pp. 3–9.
950 F. 3d 104, reversed and remanded.

  THOMAS, J., delivered the opinion for a unanimous Court.
                         Cite as: 593 U. S. ____ (2021)                                 1

                               Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order that
      corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                      No. 20–382
                                     _________________


           TERRITORY OF GUAM, PETITIONER v.
                   UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                   [May 24, 2021]

  JUSTICE THOMAS delivered the opinion of the Court.
  The Comprehensive Environmental Response, Compen-
sation, and Liability Act of 1980, commonly known as
CERCLA, establishes a complex statutory scheme for re-
sponding to certain environmental hazards. 94 Stat. 2767,
as amended, 42 U. S. C. §9601 et seq. Several of its provi-
sions address what is often the crucial question in a reme-
dial action: Who pays?
  Today’s case involves §113(f )(3)(B) of the Act,1 which al-
lows “[a] person who has resolved its liability to the United
States or a State” in a settlement to seek “contribution”—
that is, money from another responsible individual. The
question is whether a party must resolve a CERCLA-
specific liability in order to trigger this right, or whether a
broader array of settlements involving environmental lia-
bility will do. We hold that CERCLA contribution requires
resolution of a CERCLA-specific liability.

——————
  1 For the sake of simplicity, we cite CERCLA’s provisions as they ap-

pear in the Act itself. The most relevant corresponding sections of Title
42 of the U. S. Code are §9607 (§107 of CERCLA) and §9613 (§113 of
CERCLA).
2                  GUAM v. UNITED STATES

                      Opinion of the Court

                                I
  Guam and the United States are engaged in a long-run-
ning dispute over the Ordot Dump, a “ ‘280-foot mountain of
trash’ ” near the center of the island. 950 F. 3d 104, 109
(CADC 2020). The Navy constructed the dump in the
1940s, and then allegedly deposited toxic military waste
there for several decades. The United States later ceded
control of the site to Guam, which itself used the dump as a
public landfill. But that did not end the Federal Govern-
ment’s involvement. In the late 20th century, the Environ-
mental Protection Agency (EPA) determined that the dump
posed an ecological hazard. After Guam allegedly failed to
comply with agency directives to remediate the site, the
EPA sued under the Clean Water Act, asserting that Guam
was “ ‘discharging pollutants . . . into waters of the United
States without obtaining a permit.’ ” Ibid.
  That litigation ended in 2004, when Guam and the EPA
entered into a consent decree. The decree required Guam,
among other things, to pay a civil penalty and to close and
cover the dump. Guam’s compliance would, in turn, be “in
full settlement and satisfaction of the civil judicial claims of
the United States . . . as alleged in the Complaint”—that is,
claims under the Clean Water Act. Id., at 116. But Guam
was not completely free. As the agreement explained, “the
United States d[id] not waive any rights or remedies avail-
able to it for any violation by the Government of Guam of
federal and territorial laws and regulations,” “[e]xcept as
specifically provided [i]n [the decree].” App. to Pet. for Cert.
166a.
  Thirteen years later, it was Guam’s turn to sue—this
time under CERCLA. According to Guam’s complaint, the
United States’ earlier use of the dump exposed it to liability
on two fronts. The first was a cost-recovery action under
§107(a), which allows a State (or here, a Territory), to re-
cover “all costs of [a] removal or remedial action” from “any
                  Cite as: 593 U. S. ____ (2021)              3

                      Opinion of the Court

person who at the time of disposal of any hazardous sub-
stance owned or operated any facility at which such hazard-
ous substances were disposed of.” See also §101(27). The
second was a §113(f ) “contribution” action. Under that pro-
vision, a “person who has resolved its liability to the United
States . . . for some or all of a response action or for some or
all of the costs of such action in [a ] settlement may seek
contribution from any person who is not [already] party to
a [qualifying] settlement.” §113(f )(3)(B).
   Rather than increase Guam’s odds of recovery, however,
the second legal theory led to the dismissal of its complaint.
According to the D. C. Circuit, if a party can assert a con-
tribution claim under §113(f ), it cannot assert a cost-recov-
ery claim under §107(a). See 950 F. 3d, at 111. The court
then determined that Guam possessed a contribution
claim—at least at one point—because the remedial
measures and conditional release in the Clean Water Act
decree sufficiently “ ‘resolved Guam’s liability’ ” for the
dump. Id., at 114–117 (brackets omitted). But because the
2004 decree had triggered the since-expired 3-year statute
of limitations for contribution actions, Guam had no remedy
at all. Id., at 107, 117; see also §113(g)(3). We granted cer-
tiorari. 592 U. S. ___ (2021).
                                II
   Guam now attacks two links in this chain of reasoning:
First, Guam retreats from its complaint and argues that it
never had a viable contribution claim under §113(f ), leaving
it free to pursue a cost-recovery action under §107(a). The
reason, argues Guam, is that a contribution claim arises
only if a settlement resolves liability under CERCLA, and
not under some other law such as the Clean Water Act. Sec-
ond, Guam contends that even if resolution of a non-
CERCLA liability is enough, the decree did not adequately
“resolve” any sort of liability because Guam did not formally
admit responsibility and because the agreement left Guam
4                    GUAM v. UNITED STATES

                         Opinion of the Court

open to future enforcement action.
   We need only address the first point to decide this case.2
A settlement must resolve a CERCLA liability to trigger a
contribution action under §113(f )(3)(B).
   Our analysis focuses on the totality of subsection 113(f ),
which governs the scope of a “contribution” claim under
CERCLA. This subsection begins with an anchor provi-
sion—entitled “contribution”—that allows “[a]ny person
[to] seek contribution from any other person who is liable or
potentially liable under section [1]07(a) of [CERCLA], dur-
ing or following any civil action under section [1]06 of
[CERCLA] or under section [1]07(a) of [CERCLA].”
§113(f )(1). It next describes how parties can insulate them-
selves from contribution, explaining that “[a] person who
has resolved its liability to the United States or a State in
an administrative or judicially approved settlement shall
not be liable for claims for contribution regarding matters
addressed in the settlement.” §113(f )(2). And finally, it
discusses the treatment of “[p]ersons not party to [a] settle-
ment.” §113(f )(3). Most relevant here, “[a] person who has
resolved its liability to the United States . . . for some or all
of a response action or for some or all of the costs of such
action in an administrative or judicially approved settle-
ment may seek contribution from any person who is not
party to a settlement referred to in [§113(f )(2)].”
§113(f )(3)(B).
   That this subsection centers on and is entitled “contribu-
tion” is the first clue that it is concerned only with the dis-
tribution of CERCLA liability. A contribution suit does not
exist in a vacuum, but rather is a tool for apportioning the
burdens of a predicate “common liability” among the re-
sponsible parties. United States v. Atlantic Research Corp.,
551 U. S. 128, 138–139 (2007); see also Northwest Airlines,
——————
  2 Guam has not challenged other portions of the lower court’s reason-

ing, so we express no opinion on them.
                  Cite as: 593 U. S. ____ (2021)              5

                      Opinion of the Court

Inc. v. Transport Workers, 451 U. S. 77, 86–87 (1981). The
most obvious place to look for that threshold liability is
CERCLA’s reticulated statutory matrix of environmental
duties and liabilities. Cf. Burlington N. & S. F. R. Co. v.
United States, 556 U. S. 599, 610 (2009) (“[Section
107(a)(3)] liability may not extend beyond the limits of the
statute itself ”). After all, “[s]tatutes must ‘be read as a
whole,’ ” Atlantic Research, 551 U. S., at 135—an especially
salient approach in this case given that CERCLA’s very ti-
tle reinforces that it is a “Comprehensive” Act.
   Remaining within the bounds of CERCLA is also con-
sistent with the familiar principle that a federal contribu-
tion action is virtually always a creature of a specific statu-
tory regime. See Northwest Airlines, 451 U. S., at 90–91,
95–97 (noting a “narrow exception” for admiralty cases). In
fact, there is no “general federal right to contribution” what-
soever. Id., at 96; cf. Middlesex County Sewerage Authority
v. National Sea Clammers Assn., 453 U. S. 1, 13–15 (1981)
(refusing to “assum[e] that Congress intended to authorize
by implication additional judicial remedies for private citi-
zens suing under [two environmental statutes]”). That
modest understanding is difficult to reconcile with the
United States’ invitation to treat §113(f )(3)(B) as a free-rov-
ing contribution right for a host of environmental liabilities
arising under other laws.
   The interlocking language and structure of the relevant
text confirm this understanding. The provision at issue
here—§113(f )(3)(B)—recognizes a statutory right to contri-
bution in the specific circumstance where a person “has re-
solved its liability” via “settlement.” But as explained
above, this entitlement to postsettlement contribution does
not stand alone. On the contrary, §113(f )(3)(B) exists
within “ ‘the specific context’ ” of subsection (f ), which out-
lines the broader workings of CERCLA contribution. Merit
Management Group, LP v. FTI Consulting, Inc., 583 U. S.
___, ___ (2018) (slip op., at 11).
6                  GUAM v. UNITED STATES

                       Opinion of the Court

   This §113(f ) family of contribution provisions anticipates
a predicate CERCLA liability, especially when properly
read in “sequenc[e]” as “ ‘integral parts of a whole.’ ” New
Prime Inc. v. Oliveira, 586 U. S. ___, ___ (2019) (slip op., at
4); see also Cooper Industries, Inc. v. Aviall Services, Inc.,
543 U. S. 157, 167 (2004) (looking to “the whole of §113”).
The §113(f )(1) anchor provision is especially clear on this
point, allowing contribution “during or following any civil
action under §[1]06 of this title or under §[1]07 of this title.”
See also id., at 166 (“The natural meaning of [§113(f )(1)] is
that contribution may only be sought . . . ‘during or follow-
ing’ a specified civil action”). And though §§113(f )(2) and
113(f )(3) are not quite as explicit, their phrasing and con-
text still presume that a CERCLA liability is necessary to
trigger contribution.
   Section 113(f )(2), for example, explains that a settlement
by one party “does not discharge any of the other potentially
liable persons unless its terms so provide.” (Emphasis
added.) The highlighted phrase is a “natural referent” to
the text of the anchor provision, United States v. Briggs, 592
U. S. ___, ___ (2020) (slip op., at 3), which creates a
CERCLA-specific contribution right against “any other per-
son who is liable or potentially liable under §[1]07 of
[CERCLA],” §113(f )(1) (emphasis added).
   Section 113(f )(3)(B)—the provision at issue here—also
has language that is best “understood only with reference”
to the CERCLA regime. Atlantic Research, 551 U. S., at
135; see also Sturgeon v. Frost, 577 U. S. 424, 438 (2016).
The provision’s final clause explains that contribution is
available “from any person who is not party to a settlement
referred to in [§113(f )(2)].” As discussed above, §113(f )(2)
in turn mirrors the §113(f )(1) anchor provision that re-
quires a predicate CERCLA liability. Section 113(f )(3)(B)’s
opening clause separately ties itself to the CERCLA regime
by permitting contribution after a party “has resolved its
liability . . . for some or all of a response action or for some
                       Cite as: 593 U. S. ____ (2021)                        7

                            Opinion of the Court

or all of the costs of such action.” (Emphasis added.) Not
only does the anchor provision also discuss allocation of “re-
sponse costs,” §113(f )(1), but the phrase “response action”
is a familiar CERCLA phrase that appears dozens of times
throughout the Act. E.g., §101 (12 appearances); §107 (17
appearances).
   To be sure, as the Government points out, remedial
measures that a party takes under another environmental
statute might resemble steps taken in a formal CERCLA
“response action.” But relying on that functional overlap to
reinterpret the phrase “resolved its liability . . . for some or
all of a response action” to mean “settled an environmental
liability that might have been actionable under CERCLA”
would stretch the statute beyond Congress’ actual lan-
guage.
   Perhaps more important, the Government’s interpreta-
tion would place undue stress on the word “resolve.” This
term conveys certainty and finality. See Webster’s Third
New International Dictionary 1933 (1986) (“make clear or
certain”); American Heritage Dictionary 1107 (1981) (“re-
move or dispel (doubts); . . . bring to a conclusion”).3 It
would be rather odd to say that a party has “resolved its
liability” if that party remains vulnerable to a CERCLA
suit. All the more so given that it will not always be clear
whether the substance of a prior environmental settlement
was sufficiently similar to a quasi-CERCLA “response ac-
tion.” As even the Government admits, “ ‘response action’
is, indeed, a broad term, [but] it is not an unlimited term
[that covers] everything under the sun.” Tr. of Oral Arg.
39–40; cf. 950 F. 3d, at 116 (comparing Guam’s obligations
——————
   3 See also §113(f )(2) (“A person who has resolved its liability [in a] set-

tlement shall not be liable for claims for contribution regarding matters
addressed in the settlement” (emphasis added)); United States v. Atlantic
Research Corp., 551 U. S. 128, 141 (2007) (“[S]ettlement [under
§113(f )(2)] carries the inherent benefit of finally resolving liability as to
the United States or a State” (emphasis added)).
8                      GUAM v. UNITED STATES

                           Opinion of the Court

under the Clean Water Act decree to CERCLA’s “definition
of a ‘remedial action’ ”). Rather than requiring parties and
courts to estimate whether a prior settlement was close
enough to CERCLA, the far simpler approach is to ask
whether a settlement expressly discharged a CERCLA lia-
bility.4
   No more persuasive are the United States’ efforts to em-
phasize the differences among §113(f )’s provisions. The
Government observes that §113(f )(3)(B)—unlike the
§113(f )(1) anchor provision—does not expressly demand a
predicate CERCLA action. That distinction, so the argu-
ment goes, implies that a broader range of environmental
liabilities can trigger §113(f )(3)(B). See Russello v. United
States, 464 U. S. 16, 23 (1983) (“ ‘[W]here Congress includes
particular language in one section of a statute but omits it
in another section of the same Act, it is generally presumed
that Congress acts intentionally and purposely in the dis-
parate inclusion or exclusion’ ”). But this effort to tear
§113(f )(3)(B) away from its companions based on a negative
implication falters in light of the other strong textual links
among them. See Marx v. General Revenue Corp., 568 U. S.
371, 381 (2013); Entergy Corp. v. Riverkeeper, Inc., 556
U. S. 208, 222 (2009). Section 113(f )(3)(B)’s use of the fa-
miliar phrase “response action,” express cross-reference to
another CERCLA provision, and placement in the statutory
scheme prevent us from so easily severing it from the larger
Act.
   Similarly unavailing is the Government’s theory that a


——————
   4 This straightforward inquiry has the additional “benefit” of

“provid[ing] clarity” for the 3-year statute of limitations. United States
v. Briggs, 592 U. S. ___, ___ (2020) (slip op., at 4). If a broad, textually
undefined set of environmental settlements could start the clock on a
§113(f )(3)(B) contribution action, a party who did not realize that his
non-CERCLA settlement overlaps with a hypothetical CERCLA re-
sponse action might fail to sue in time.
                  Cite as: 593 U. S. ____ (2021)            9

                      Opinion of the Court

tightly unified interpretation of these provisions would cre-
ate surplusage problems. The United States argues, for ex-
ample, that a reading of §113(f )(3)(B) that does nothing
more than allow a party to seek contribution after settling
a CERCLA liability would be redundant with §113(f )(1),
which already permits contribution “during or following
any civil action under [§§106 and 107].” But there is legiti-
mate reason for separate provisions, even if both allow con-
tribution only for a CERCLA liability. For example,
§113(f )(3)(B) specifies the consequences of a particular type
of resolution (i.e., settlement), explaining that an “adminis-
trative or judicially approved settlement” is sufficient and
reinforcing that a contribution claim will not extend to par-
ties who have already settled. This sort of belt-and-sus-
penders approach hardly compels an all-encompassing
reading of §113(f )(3)(B). Cf. Rimini Street, Inc. v. Oracle
USA, Inc., 586 U. S. ___, ___ (2019) (slip op., at 11) (“We
have recognized that some redundancy is hardly unusual in
statutes addressing costs” (internal quotation marks omit-
ted)). Rather than try “to avoid surplusage at all costs,” At-
lantic Research, 551 U. S., at 137, we interpret
§113(f )(3)(B) in light of its text and place within a compre-
hensive statutory scheme.
                        *     *    *
   The most natural reading of §113(f )(3)(B) is that a party
may seek contribution under CERCLA only after settling a
CERCLA-specific liability. We thus reverse the judgment
of the Court of Appeals and remand the case for further pro-
ceedings consistent with this opinion.
                                             It is so ordered.